DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 recites “A video endoscope according to claim 9” in line 1, and should be “The video endoscope according to claim 9”.
Claim 11 recites “A video endoscope according to claim 10” in line 1, and should be “The video endoscope according to claim 10”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Truckai et al. (US 20220022740).
Regarding Claim 1, Truckai et al. disclose a video endoscope (Fig.1, endoscope) comprising: an elongated shaft (Figs.1-3, shaft 110) having an inner shaft tube (inner sleeve 122) and an outer shaft tube (outer sleeve 120); 
and an electrical connecting element (155) extending in a longitudinal direction (Figs.1-3, a flex circuit 155 that extends through the shaft 110) of the shaft between the inner shaft tube (inner sleeve 122) and the outer shaft tube (outer sleeve 120); 
wherein the electrical connecting element (155) is configured as a flexible printed circuit board (flex circuit 155) with at least one conducting path which is routed substantially parallel to a longitudinal axis of the shaft (Figs.1-3, a flex circuit 155 that extends through the shaft 110), 
and the electrical connecting element (155) is routed at an angle with respect to the longitudinal axis of the shaft at at least one location of the shaft (Figs.1-2, [0041]  angled distal flex circuit portion 152).
Regarding Claim 2, Truckai et al. disclose the video endoscope according to claim 1, wherein the electrical connecting element (155) comprises a distal section, a proximal section, and a transition section disposed between the distal section and the proximal section (Figs.2 and 4A, also below figure with arrows), 
the electrical connecting element (155) being routed parallel to the longitudinal axis of the shaft at the distal section and at the proximal section (Figs.2 and 4A, also below figure with arrows), 
and is routed at least partially at the angle shows angled with respect to the longitudinal axis of the shaft at the transition section (Figs.2 and 4A, also below figure with arrows). 
    PNG
    media_image1.png
    304
    666
    media_image1.png
    Greyscale

Regarding Claim 9, Truckai et al. disclose the video endoscope according to claim 1, wherein the connecting element (155) is fixed to the inner shaft tube (inner sleeve 122) in one or more of a proximal end (proximal handle 106) of the connecting element (155) or a distal end (distal end 152) of the connecting element (155). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (US 20220022740) in view of Crawford (US 5941817).	
Regarding Claim 10, the device of Truckai et al. teaches the claimed invention as discussed above concerning claim 9, but does not teach wherein the connecting element is fixed on the inner shaft tube by one or more electrically insulating heat-shrink tubings. 
Crawford teaches wherein the connecting element is fixed on the inner shaft tube (inner tube 20) by one or more electrically insulating heat-shrink tubings (col.4, lns.10-27, electrically insulative sleeve 50 (FIG. 3) is affixed, as by heat shrinking).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truckai et al. to have wherein the connecting element is fixed on the inner shaft tube by one or more electrically insulating heat-shrink tubings as taught by Crawford in order to provide electrically insulative fittings (col.4, lns.10-27 of Crawford).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (US 20220022740) in view of Ide (US 20170007110).	
Regarding Claim 12, the device of Truckai et al. teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the connecting element comprises one or more of control and supply lines of a heater configured to heat a distal window of the shaft.
Ide teaches wherein the connecting element (flexible wiring board 140) comprises one or more of control and supply lines of a heater (120) configured to heat a distal window ([0061]-[0062] heat generator 120 and the temperature sensor 130 are mounted on the wiring board 140) of the shaft (Fig.2, lens cover 31 and outer frame 70).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truckai et al. to have wherein the connecting element comprises one or more of control and supply lines of a heater configured to heat a distal window of the shaft as taught by Ide in order to provide antifogging on the optical member ([0061]-[0062] of Ide).
Allowable Subject Matter
Claims 3-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art Truckai et al. (US 20220022740) fails to teach wherein an annular space between the inner and outer shaft tubes is widened in a region of the shaft corresponding to the transition section of the connecting element as compared to an annular space between the inner and outer shaft tubes in regions corresponding to the distal section and the proximal section of the connecting element. 
Regarding Claim 11, the prior arts Truckai et al. (US 20220022740) and Ide (US 20170007110) do not disclose a guide for guiding the connecting element, the guide being is disposed at the at least one location; the first heat shrink tubing having a distal end which fixes the distal end of the connecting element and the first heat shrink tubing having a proximal end that is overlapped by the guide; and the second heat-shrink tubing having a proximal end which fixes the proximal end of the connecting element and the second heat shrink tubing having a distal end that overlaps the guide.	Claims 4-8 are dependents of claim 3. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140371530 A1	Wieters; Martin et al.
US 20140221743 A1	Sugiyama; Yuta
US 20210059745 A1	Highsmith; Debby E.
Wieters et al. (US 20140371530) disclose an electrical connection piece for a video endoscope having a hermetically closed video unit in a shaft of the endoscope, a video endoscope, and a method for producing an electrical connection in a video endoscope. The electrical connection piece according to the invention includes an at least partially flexible printed circuit board having conductive tracks.  (See figures and [0012]-[0029]).
Sugiyama (US 20140221743) discloses a lens frame unit 10 comprising an objective optical system including an objective lens and a lens cover 11 covering a surface of the objective lens, a lens frame body 12, a heat transfer member 13, a chip heater 14, a thermistor 15, and a flexible wiring board 16 on which the chip heater 14 and the thermistor 15 are mounted.  (See figures and [0033]-[0039]).
Highsmith (US 20210059745) discloses an apparatus including a panel assembly (210) of this example includes flexible circuit substrate (212), spines (214), microelectrodes (216), and sensors (218). Flexible circuit substrate (212) of the present example is flexible and has a generally flat, planar configuration. By way of example only, flexible circuit substrate (212) may be formed of polyimide, polyether ether ketone, or any other suitable flex circuit substrate. A proximal end of flexible circuit substrate (212) is fixedly secured to inner shaft (150).  (See figures and [0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795